EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this PostEffective Amendment No. 159 to Registration Statement No. 02-90946 on Form N1A of our report dated December 23, 2009 relating to the financial statements and financial highlights of Eaton Vance Emerging Markets Local Income Fund, a series of Eaton Vance Mutual Funds Trust, appearing in the Annual Report on Form NCSR of Eaton Vance Mutual Funds Trust for the year ended October 31, 2009 and to the references to us under the headings Financial Highlights in the Prospectus, and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information, which are incorporated by reference and part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts July 28, 2010
